PER CURIAM. We affirm Appellant’s convictions and sentences but do so without prejudice to Appellant filing a motion pursuant to Florida Rule of Criminal Procedure 3.800(a) or 3.850 on his claim that the imposition of drug offender probation in this case is illegal. Appellant failed to preserve this claim for review on direct appeal by either contemporaneously objecting to the alleged sentencing error or by filing a motion pursuant to rule 3.800(b)(2). See Jackson v. State, 983 So.2d 562, 569 (Fla. 2008). AFFIRMED. COHEN, C.J., LAMBERT and EDWARDS, JJ., concur.